DETAILED ACTION
This office action is in response to the amendments to the claims filed on 21 March 2022.  Claims 1 – 3, 5 – 9 and 11 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 8, it is not clear if “a second chamber” in Line 4 is the same as the second chamber in Claim 1, Line 12 or some other chamber.  Further, it is not clear if  “a first side” and “a second side” in Lines 5 – 6 is the same as those recited in Claim 1, Lines 7 – 10.  The claim is therefore indefinite.
In Re Claim 11, this claim recites the limitation “the chamber wall” in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a chamber wall-- will be assumed instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lash (US Patent 5,727,931 A).

In Re Claim 1, Figure 1 or Figure 3 of Lash discloses a surge suppressor (this phrase is in the preamble, it does not impart any structural limitations not anticipated by the Lash reference – see MPEP 2111.02-II) comprising: a pressure control member (44); a boost member (40) disposed within an air housing (12) and connected to the pressure control member (44) to move with the pressure control member (Column 5, Lines 62 – 64); 
a first pressure control valve (54, 60; note that although Lash refers to 54 as a sensor, applicant’s “pressure control valve” includes a structure 206 that is structurally and functionally similar to the sensor structure 68 of Lash, therefore a combined valve-sensor structure is within the scope of applicant’s “pressure control valve”) mounted to the air housing (12) and disposed on a first side of the boost member (40); a second pressure control valve (56, 64; note that although Lash refers to 56 as a sensor, applicant’s “pressure control valve” includes a structure 206 that is structurally and functionally similar to the sensor structure 68 of Lash, therefore a combined valve-sensor structure is within the scope of applicant’s “pressure control valve”) mounted to the air housing (12) and disposed on a second side of the boost member (40) (Column 6, Lines 31 – 39); 
wherein the boost member (40) at least partially defines a first chamber (portion of 24 above 40) within the air housing (12) and a second chamber (portion of 24 below 40) within the air housing (12), the first chamber configured to be pressurized with a working fluid (via 19; Column 5, Lines 46 – 48) to bias the pressure control member (40), via the boost member (40), in a first direction (vertically downward direction) and into a process fluid chamber (portion of 36 below 44), the process fluid chamber on an opposite side of the pressure control member (44) from the boost member (40); wherein the first chamber (portion of 24 above 40) is disposed on the first side of the boost member (40) and the second chamber (portion of 24 below 40) is disposed on the second side of the boost member (40) opposite the first side and the boost member (40)  interfaces with the air housing (12) to fluidly isolate (via seal 42) the first chamber and the second chamber (Column 6, Lines 1 – 2); 
wherein the first pressure control valve (54, 60) is configured to be actuated by the boost member (40) between an open state, where the first pressure control valve (54, 60) fluidly connects (via 19) the first chamber (portion of 24 above 40) and a working fluid source (134) (the open state happens at the end of the filling cycle after 40 touches 54, after which air introduced via 19 forces 40 to move downward – see Column 8, Lines 46 – 48), and a closed state, where the first pressure control valve (54, 60) fluidly isolates the first chamber (portion of 24 above 40) and the working fluid source (the closed state happens at least at the end of the emptying/dispensing cycle when 40 starts its upward stroke / filing cycle, when air is being exhausted out through 19 – see Column 9, Lines 29 – 30);
and wherein the second pressure control valve (56, 64) is configured to be actuated by the boost member (40) between an open state, where the second pressure control valve (54, 56) opens a fluid path from the first chamber (portion of 24 above 40) to vent working fluid (via 19) from the first chamber (the open state happens at the end of the emptying/dispensing cycle after 40 touches 56, when 40 starts its upward stroke / filling cycle, when air is being exhausted out through 19 – see Column 9, Lines 29 – 30), and a closed state, where the second pressure control valve closes the fluid path (the closed state happens at least after the start of the downward stroke / dispensing cycle, when air introduced via 19 forces 40 to move downward – see Column 8, Lines 46 – 48).

In Re Claim 2, Lash discloses all the limitations of Claim 1, and Lash further discloses that the boost member (40) is a piston (Column 5, Line 63).

In Re Claim 3, Lash discloses all the limitations of Claim 2, and Figure 3 of Lash further discloses that the piston (40) has a first effective area and the pressure control member (44) has a second effective area, and wherein the first effective area is larger than the second effective area as depicted.

In Re Claim 11, Lash discloses all the limitations of Claim 1, and Lash further discloses that the air housing (12, 14, 20) includes an upper housing (12) and a lower housing (14, 20), the upper housing (12) at least partially defining the first chamber (the portion of 24 above 40); the second chamber (portion of 24 below 40) is at least partially defined by the boost member (40) and the lower housing (portion 20); a chamber wall (20) is formed on the lower housing (14, 20); the first pressure control valve (54, 60) is mounted in the upper housing (12); and the second pressure control valve (56, 64) is mounted in the lower housing (14, 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG Pub US 20190050004 A1) in view of Lash (US Patent 5,727,931 A) and as evidenced by Morrison (US Patent 3,038,497 A).

In Re Claim 1, Rogers discloses a surge suppressor (Figure 4 embodiment only) comprising: a pressure control member (5); a boost member (21) disposed within an air housing (4, 22) and connected to the pressure control member (5) to move with the pressure control member (5)(paragraphs [0050], [0052]); 
wherein the boost member (21) at least partially defines a first chamber (22a) within the air housing and a second chamber (22b) within the air housing, the first chamber (22a) configured to be pressurized with a working fluid (introduced through 13) to bias the pressure control member (5), via the boost member (21), in a first direction (vertical downward direction) and into a process fluid chamber (1), the process fluid chamber (1) on an opposite side of the pressure control member (5) from the boost member (21)(paragraphs [0050], [0051]); 
wherein the first chamber (22a) is disposed on the first side of the boost member (21) and the second chamber (22b) is disposed on the second side of the boost member (21) opposite the first side and the boost member (21) interfaces with the air housing (4, 22) to fluidly isolate (via seal 26) the first chamber (22a) and the second chamber (22b)(paragraph [0052]); 
Rogers discloses a pressure control valve in the form of a spool valve (9) that has two states that connect/disconnect the first chamber (22a) and a working fluid source (13), and the two states also allow/prevent the first chamber (22a) to vent working fluid from the first chamber (22a)(paragraph [0051]; wherein the topmost position of the spool 9 connects the first chamber to a working fluid source 13, and a bottommost position of the spool connects the first chamber to a vent 12), but Rogers does not disclose a first pressure control valve and a second pressure control valve.
However, Lash discloses an apparatus (Figure 1 embodiment) comprising: a pressure control member (44); a boost member (40) disposed within an air housing (12) and connected to the pressure control member (44) to move with the pressure control member (Column 5, Lines 62 – 64); 
a first pressure control valve (54, 60; note that although Lash refers to 54 as a sensor, applicant’s “pressure control valve” includes a structure 206 that is structurally and functionally similar to the sensor structure 68 of Lash, therefore a combined valve-sensor structure is within the scope of applicant’s “pressure control valve”) mounted to the air housing (12) and disposed on a first side of the boost member (40); a second pressure control valve (56, 64; note that although Lash refers to 56 as a sensor, applicant’s “pressure control valve” includes a structure 206 that is structurally and functionally similar to the sensor structure 68 of Lash, therefore a combined valve-sensor structure is within the scope of applicant’s “pressure control valve”) mounted to the air housing (12) and disposed on a second side of the boost member (40) (Column 6, Lines 31 – 39); 
wherein the boost member (40) at least partially defines a first chamber (portion of 24 above 40) within the air housing (12) and a second chamber (portion of 24 below 40) within the air housing (12), the first chamber configured to be pressurized with a working fluid (via 19; Column 5, Lines 46 – 48) to bias the pressure control member (40), via the boost member (40), in a first direction (vertically downward direction) and into a process fluid chamber (portion of 36 below 44), the process fluid chamber on an opposite side of the pressure control member (44) from the boost member (40); wherein the first chamber (portion of 24 above 40) is disposed on the first side of the boost member (40) and the second chamber (portion of 24 below 40) is disposed on the second side of the boost member (40) opposite the first side and the boost member (40)  interfaces with the air housing (12) to fluidly isolate (via seal 42) the first chamber and the second chamber (Column 6, Lines 1 – 2); 
wherein the first pressure control valve (54, 60) is configured to be actuated by the boost member (40) between an open state, where the first pressure control valve (54, 60) fluidly connects (via 19) the first chamber (portion of 24 above 40) and a working fluid source (134) (this is done by unlabeled controller 128 in Figure 5 – see Column 8, Lines 46 – 48), and a closed state, where the first pressure control valve (54, 60; note that although Lash refers to 54 as a sensor, applicant’s “pressure control valve” includes a structure 206 that is structurally and functionally similar to the sensor structure 68 of Lash, therefore a combined valve-sensor structure is within the scope of applicant’s “pressure control valve”) fluidly isolates the first chamber (portion of 24 above 40) and the working fluid source (this must be done by unlabeled controller 128 in Figure 5 to allow the air to be exhausted out through 19 – see Column 9, Lines 29 – 30);
and wherein the second pressure control valve (56, 64) is configured to be actuated by the boost member (40) between an open state, where the second pressure control valve (54, 56) opens a fluid path from the first chamber (portion of 24 above 40) to vent working fluid (via 19) from the first chamber (this is done by unlabeled controller 128 in Figure 5 when the boost member contacts 56 – see Column 9, Lines 29 – 30), and a closed state, where the second pressure control valve closes the fluid path (this must be done by unlabeled controller 128 in Figure 5 to allow the pressurized air to enter through 19 – see Column 8, Lines 46 – 48).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the spool type valve (6) and air supply conduit (13) of Rogers with the first pressure control valve of Lash at the top of the air housing chamber (top of 22a) of Rogers and second pressure control valve of Lash at the bottom of the air housing chamber (bottom of 22b) of Rogers because spool type valves are liable to be jammed by impurities, and they tend to permit leakages between the spool lands as evidenced by Morrison in Column 2 Lines 46 – 49.  Note that Lash’s apparatus is also a paint supply system just like Rogers, and is therefore analogous art.

In Re Claim 2, Rogers and Lash disclose all the limitations of Claim 1, and Rogers further discloses that the boost member (21) is a piston (paragraph [0050] and Figure 4).

    PNG
    media_image1.png
    900
    856
    media_image1.png
    Greyscale

Annotated Figure 4 of Rogers
In Re Claim 3, Rogers and Lash disclose all the limitations of Claim 2, and Rogers further discloses that the piston (21) has a first effective area (see annotated figure above) and the pressure control member (5) has a second effective area (see annotated figure above), and wherein the first effective area is larger than the second effective area (as illustrated by the annotated figure above).

    PNG
    media_image2.png
    538
    729
    media_image2.png
    Greyscale

Annotated excerpt of Figure 4 of Rogers
In Re Claim 5, Rogers and Lash disclose all the limitations of Claim 1, and Rogers further discloses that the air housing (4, 22) includes a chamber wall (border wall of 22a and 22b) at least partially defining the second chamber (22b); the chamber wall has a first end having a first diameter (see annotated figure above) and a second end having a second diameter (see annotated figure above); and a piston seal (26) extends about the piston (21) and engages the chamber wall (paragraph [0052] and Figure 4).

In Re Claim 6, Rogers and Lash disclose all the limitations of Claim 5, and Rogers further discloses that the second diameter (see annotated figure above) is larger than the first diameter (see annotated figure above); and the first end is disposed between the second end and the first chamber (as illustrated in the annotated figure above).

In Re Claim 7, Rogers and Lash disclose all the limitations of Claim 1, and Rogers further discloses that the pressure control member (5) includes a diaphragm (paragraph [0052]: “diaphragm 5”), wherein the diaphragm (as described in paragraph [0052], element 5 is a diaphragm; the disclosed pressure control member 5 is a diaphragm) at least partially defines a process fluid chamber (1) on a first side of the diaphragm (as described in paragraph [0052], element 5 is a diaphragm) and at least partially defines an air chamber (4) on a second side of the diaphragm (as described in paragraph [0052], element 5 is a diaphragm) (paragraph [0040] and Figure 4).

In Re Claim 8, Rogers and Lash disclose all the limitations of Claim 1, and Rogers further discloses that a shaft (6, 9) extends between the boost member (21) and the pressure control member (5) to connect the boost member (21) and the pressure control member (5); the boost member (21) at least partially defines the second chamber (22b) within the air housing, the first chamber (22a) is disposed on a first side of the boost member (21) and the second chamber (22b) is disposed on a second side of the boost member (21) opposite the first side; the shaft (6, 9) extends through the second chamber (22b), through a wall (surrounding 9) disposed between and dividing the second chamber (22b) and an air chamber (4) at least partially defined by the pressure control member (5), and through the air chamber (4) (Figure 4 and paragraph [0041]).

In Re Claim 11, Rogers and Lash disclose all the limitations of Claim 1, and Lash further discloses that the air housing (12, 14, 20) includes an upper housing (12) and a lower housing (14, 20), the upper housing (12) at least partially defining the first chamber (portion of 24 above 40); the second chamber (portion of 24 below 40) is at least partially defined by the boost member (40) and the lower housing (portion 20); a chamber wall (20) is formed on the lower housing (14, 20); the first pressure control valve (54, 60) is mounted in the upper housing (12); and the second pressure control valve (56, 64) is mounted in the lower housing (14, 20).

In Re Claim 12, Rogers and Lash disclose all the limitations of Claim 11, and Rogers discloses a line (23) that vents working fluid to second chamber (22b) when the spool (9) is pushed downward, and the working fluid subsequently exhausted to the atmosphere via (29).  In the modified apparatus, the second control valve (56, 64) of Lash replaces the spool valve of Rogers, therefore when the second control valve connects (23) to (22b), the working fluid vents to the atmosphere.

In Re Claim 13, Rogers and Lash disclose all the limitations of Claim 1, and Rogers further discloses a seal (7) disposed around the shaft (6), wherein the seal (7) prevents fluid from flowing around the shaft (6) between a lower chamber (22b) of the air housing (4, 22) and an air chamber (4) at least partially defined by the pressure control member (5)(paragraph [0041] and Figure 4).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG Pub US 20190050004 A1) in view of Lash (US Patent 5,727,931 A) and further in view of Juterbock (US Patent 8,313,313 B2).
In Re Claim 9, Rogers and Lash disclose all the limitations of Claim 8, but they do not disclose a check valve.
Nevertheless, Juterbock discloses a check valve (35) in a bore fluidly connected to the air chamber (31) adjacent the diaphragm (12), the check valve (35) configured to allow air to vent from the air chamber (31) and to prevent liquid from venting (any leaked process/working liquid 10/19 would accumulate at the bottom) from the air chamber (31)(Column 4, Lines 56 — 61 and Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the check valve (35) as taught by Juterbock in a bore on an inside wall of the air chamber (4) of Rogers / Lash for the purpose of allowing fluid to exit the air chamber if there is excess pressure in the air chamber.


Claims 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG Pub US 20190050004 A1) in view of Blom (US Patent 8,127,660 B2).

In Re Claim 14, Rogers discloses a fluid system (Figure 4 embodiment only) comprising: a suppressor housing (lower block containing 1, 2, 3) having a fluid inlet (2), a fluid outlet (3), and a process fluid chamber (1); an air housing (4, 22) mounted to the suppressor housing (paragraph [0040]);
a suppressor mechanism (21, 6, 5) extending between the air housing (4, 22) and the suppressor housing (1, 2, 3), the suppressor mechanism comprising: a boost member (21) disposed within the air housing and dividing the air housing into a first chamber (22a) and a second chamber (22b), wherein the boost member (21) is a piston (paragraph [0050], Line 2); a pressure control member (5) secured between the air housing (4, 22) and the suppressor housing (1, 2, 3), the pressure control member (5) fluidly separating an air chamber (4) and the process fluid chamber (3); wherein the boost member (21) and the pressure control member (5) are connected to move together (paragraph [0052]); wherein a first wall (containing bore 13) is disposed between the air chamber (4) and the second chamber (22b); wherein a chamber wall (cylindrical bore in which 21 slides) of the air housing (4, 22) at least partially defines the second chamber (22b); a working fluid source (13; paragraph [0042]) connected to the air housing (4, 22) and configured to provide working fluid to the first chamber (22a) in the air housing to pressurize the first chamber (paragraph [0050]); wherein the working fluid is configured to bias the pressure control member (5) towards the process fluid chamber (1) by the boost member (21)(paragraphs [0051], [0052]).
Rogers does not disclose that the effective area of the boost member varies.
However, Figures 3A – 3C of Blom discloses a piston (6, 8) – cylinder chamber wall (2, 3, 4, 5) arrangement having a first end (16) having a first diameter and a second end (18) having a second diameter (Column 15, Lines 56 – 63); wherein the piston (6, 8) engages the chamber wall (2, 3, 4, 5) such that an effective area of the piston (6, 8) varies as the piston (6, 8) shifts relative to the chamber wall between the first end (16) and the second end (18)(Column 15, Lines 1 – 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the chamber wall of Rogers such that it has a first end having a first diameter and a second end having a second diameter such that such that an effective area of the boost member varies as the boost member shifts within the air housing relative to the chamber wall as taught by Blom for the purpose of tailoring the translation of the piston to the force required (Column 9, Lines 5 – 8 of Blom).  Note that applicant’s reason for varying the effective area is also the same – see Page 7 Line 20 of Applicant’s specification.  Note also that the principles of Blom’s invention has applications to shock absorbers (which are similar to surge suppressors) and actuators (in addition to motors), see Column 2, Lines 65 – 66 of Blom.

In Re Claim 16, Rogers and Blom disclose all the limitations of Claim 14, and Rogers further discloses that the pressure control member (5) includes a diaphragm (as described in paragraph [0052], element 5 is a diaphragm; the disclosed pressure control member 5 is a diaphragm)(Figure 4).

    PNG
    media_image1.png
    900
    856
    media_image1.png
    Greyscale

Annotated Figure 4 of Rogers
In Re Claim 17, Rogers and Blom disclose all the limitations of Claim 14, and Rogers further discloses that the boost member (21) has a first effective area (see annotated figure above) and the pressure control member (5) has a second effective area (see annotated figure above), and wherein the first effective area is larger than the second effective area (as illustrated by the annotated figure above).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG Pub US 20190050004 A1) in view of Blom (US Patent 8,127,660 B2) and further in view of Lash (US Patent 5,727,931 A)
In Re Claim 15, Rogers and Blom disclose all the limitations of Claim 14, and Rogers further discloses a pressure control valve (9) that fluidly connects the first chamber (22a) and the second chamber (22b) via conduit (23) when the pressure control valve (9) is in the lower position, and a closed state (upper position of 9), where the second pressure control valve (9) fluidly isolates the first chamber (22a) and the second chamber (22b)(paragraphs [0050], [0053]), but Rogers and Blom do not disclose two pressure control valves, i.e. a first pressure control valve and a second pressure control valve.
However, Figure 1 of Lash discloses a first pressure control valve (54, 60) mounted to the air housing (12) and at least partially extending into the first chamber (portion of 24 above 40); a second pressure control valve (56, 64) mounted to the air housing (12) and at least partially extending into the second chamber (portion of 24 below 40); wherein the first pressure control valve (54, 60) is actuatable between an open state, where the first pressure control valve (54, 60) fluidly connects the working fluid source (134) and the first chamber (when 40 contacts 54, working fluid from 134 enters 24 via 19), and a closed state, where the first pressure control valve (54, 60) fluidly isolates the working fluid source (134) and the first chamber (this must happen when working fluid is being vented out of 24 through 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the spool type valve (6) of Rogers / Blom with the first pressure control valve and second pressure control valve of Lash because spool type valves are liable to be jammed by impurities, and they tend to permit leakages between the spool lands as evidenced by Morrison in Column 2 Lines 46 – 49.  Note that Lash’s apparatus is also a paint supply system just like Rogers, and is therefore analogous art.


Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lash (US Patent 5,727,931 A) in view of Blom (US Patent 8,127,660 B2)

In Re Claim 18, Lash discloses a method (anticipated by the disclosed apparatus, see MPEP 2112.02-I) comprising: contacting a first pressure control valve (54, 60, 19) with a first side of a boost member (40) of a surge suppressor (any surges must be suppressed to some extent by the pressurized air in chamber 24 and lubricant layer 48 when coating material is forced into the process chamber 36 – see Column 9, Lines 25 – 35), thereby shifting the first pressure control valve (54, 60) to a first open state (when pressurized air is allowed to enter 24 from 19)(Column 9, Lines 31 – 38); flowing working fluid into an upper chamber (24) of an air housing through the first pressure control valve (54, 60, 19) with the first pressure control valve in the first open state (Column 8, Lines 44 – 48), the working fluid increasing a charge pressure in the upper chamber (Column 8, Line 45: “pressurization of the upper cavity 24”); shifting the boost member (40), by the working fluid, away from the first pressure control valve (54, 60, 19) and towards a second pressure control valve (56, 64, 19); contacting the second pressure control valve (56, 64, 19) with a second side of the boost member (Column 9, Lines 31 – 35), thereby shifting the second pressure control valve (56, 64, 19) to a second open state (where pressurized air in 24 is allowed to flow out of 19 – Column 9, Lines 29 – 31); flowing working fluid out of the upper chamber (24) through the second pressure control valve (portion 19) with the second pressure control valve (56, 54, 19) in the second open state, thereby decreasing the charge pressure in the upper chamber (exhausting the pressurized air through 19 decreases the pressure); wherein the boost member (40) is connected to a pressure control member (44, 48) of the surge suppressor to bias the pressure control member (44, 48) into a fluid chamber (36, 30) through which process fluid flows and that is at least partially defined by the pressure control member (44)(this happens when pressurized air is introduced into 24 via 19), the pressure control member (44, 48) configured to dampen vibrations in the process fluid (due to its inertia and accumulated lubricant layer 48 and resistance to upward movement when coating material is forced into the process chamber 36 – see Column 9, Lines 25 – 26).
Lash does not disclose that the effective area of the boost member changes.
However, Figures 3A – 3C of Blom discloses a piston (6, 8) – cylinder chamber wall (2, 3, 4, 5) arrangement having a first end (16) having a first diameter and a second end (18) having a second diameter (Column 15, Lines 56 – 63); wherein the piston (6, 8) engages the chamber wall (2, 3, 4, 5) such that an effective area of the piston (6, 8) changes as the piston (6, 8) shifts relative to the chamber wall from the first end (16) towards the second end (18)(Column 15, Lines 1 – 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the boost member of Lash such that an effective area of the boost member changes as the boost member shifts from one axial position towards another as taught by Blom for the purpose of tailoring the translation of the piston to the force required (Column 9, Lines 5 – 8 of Blom).  Note that applicant’s reason for varying the effective area is also the same – see Page 7 Line 20 of Applicant’s specification.

In Re Claim 19, Lash and Blom disclose all the limitations of Claim 18, and Lash further discloses that the working fluid source (134) is “pressurized air” which implies it was produced by an air compressor, since conduit (19) is part of the first pressure control valve, compressed air is flowed to the upper chamber (portion of 24 above 40) through the first pressure control valve (54, 60, 19).

In Re Claim 20, Lash and Blom disclose all the limitations of Claim 18, and Lash further discloses that contacting the first pressure control valve (54, 60, 19) with the first side of the boost member (40) includes: contacting a stem (68, 80) of a poppet valve (86, 64) forming the first pressure control valve with a top side of a piston (40) forming the boost member (Figure 4); and pushing the stem (68, 40) upwards with the top side to shift the first pressure control valve to the first open state (Column 6, Lines 31 – 55).


Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746